Mr. Justice Eldredge delivered the opinion of the court. Abstract of the Decision. 1. Bills and notes, § 80*—how forged instrument may he ratified. A forged instrument may be ratified either directly or by implication under certain circumstances. 2. Bills and notes, § 80*—when forged instrument deemed ratified. A party can only be held to have ratified a forged instrument when he acted with full knowledge of all the material facts. 3. Bills and notes, § 80*—when ratification of forged instrument not implied. Ratification of a forged instrument will never be implied from a doubtful state of facts. 4. Estoppel, § 37*—when estoppel in pais created. The doctrine of estoppel in pais is to prevent injuries arising from conduct or declaration which have been acted on in good faith and which would be inequitable to permit the party to retract, and in order to create such estoppel the party estopped must have induced the other party to occupy a position which he would not have occupied but for such acts and declarations, and which also must be such as would ordinarily lead to the result complained of.